

115 HR 7388 IH: National Flood Insurance Program Competition and Extension Act of 2018
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7388IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. MacArthur introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo extend the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Competition and Extension Act of 2018. 2.Reauthorization of National Flood Insurance Program (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking December 7, 2018 and inserting May 31, 2019.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking December 7, 2018 and inserting May 31, 2019. (c)Retroactive effective dateIf this Act is enacted after December 21, 2018, the amendments made by subsections (a) and (b) shall take effect as if enacted on December 21, 2018.
 3.Elimination of non-compete requirementSection 1345 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081) is amended by adding at the end the following new subsection:
			
				(f)Authority To provide other flood coverage
 (1)In generalThe Administrator may not, as a condition of participating in the Write Your Own Program (as such term is defined in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004(a))) or in otherwise participating in the utilization by the Administrator of the facilities and services of insurance companies, insurers, insurance agents and brokers, and insurance adjustment organizations pursuant to the authority in this section, nor as a condition of eligibility to engage in any other activities under the National Flood Insurance Program under this title, restrict any such company, insurer, agent, broker, or organization from offering and selling private flood insurance (as such term is defined in section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b))).
 (2)Financial assistance; subsidy arrangementAfter the date of the enactment of this subsection— (A)the Administrator may not include in any agreement entered into with any insurer for participation in the Write Your Own Program any provision establishing a condition prohibited by paragraph (1), including the provisions of Article XIII of the Federal Emergency Management Agency, Federal Insurance Administration, Financial Assistance/Subsidy Arrangement, as adopted pursuant to section 62.23(a) of title 44 of the Code of Federal Regulations; and
 (B)any such provision in any such agreement entered into before such date of enactment shall not have any force or effect, and the Administrator may not take any action to enforce such provision..
		